
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25


GUARANTY OF PAYMENT


        This GUARANTY OF PAYMENT (as the same may from time to time be amended,
restated or otherwise modified, this "Agreement") is made as of the 8th day of
February, 2008 by ALDILA GOLF CORP., a Delaware corporation ("Guarantor"), in
favor of KEYBANK NATIONAL ASSOCIATION ("Lender").

        1.    Recitals.    

        ALDILA, INC., a Delaware corporation (together with its successors and
assigns, "Borrower") is entering into that certain Credit and Security
Agreement, dated as of February 8, 2008, with Lender (as the same may from time
to time be amended, restated or otherwise modified, the "Credit Agreement").
Guarantor desires that Lender grant the financial accommodations to Borrower as
described in the Credit Agreement. Except as specifically defined herein,
capitalized terms used herein that are defined in the Credit Agreement shall
have their respective meanings ascribed to them in the Credit Agreement.

        Guarantor, a subsidiary of Borrower whose financing is provided by the
Loans, deems it to be in the direct pecuniary and business interests of
Guarantor that Borrower obtain from Lender the Commitment and the Loans provided
for in the Credit Agreement.

        Guarantor understands that Lender is willing to enter into and grant the
financial accommodations provided for in the Credit Agreement only upon certain
terms and conditions, one of which is that Guarantor guarantee the payment of
the Obligations, as hereinafter defined, and this Agreement is being executed
and delivered in consideration of Lender entering into the Credit Agreement and
for other valuable consideration.

        2.    Definitions.    As used in this Agreement, the following terms
shall have the following meanings:

        "Collateral" means, collectively, all property, if any, securing the
Obligations or any part thereof at the time in question.

        "Obligations" means, collectively, (a) all Loans; (b) all other
Indebtedness or other obligations now owing or hereafter incurred by Borrower to
Lender pursuant to the Credit Agreement and the Notes executed in connection
therewith; (c) each renewal, extension, consolidation or refinancing of any of
the foregoing, in whole or in part; (d) all interest from time to time accruing
on any of the foregoing, and all fees and other amounts payable pursuant to the
Credit Agreement or any other Loan Document; (e) every other liability, now or
hereafter owing to Lender (or any affiliate of Lender) by any Company pursuant
to the Credit Agreement or any other Loan Documents; and (f) all Related
Expenses.

        "Obligor" means any Person that, or any of whose property, is or shall
be obligated on the Obligations or any part thereof in any manner and includes,
without limiting the generality of the foregoing, Borrower or Guarantor, and any
other co-maker, endorser, guarantor of payment, subordinating creditor,
assignor, grantor of a security interest, pledgor, mortgagor or any hypothecator
of property, if any.

        3.    Guaranty of the Obligations.    Guarantor hereby absolutely and
unconditionally guarantees (as a guaranty of payment and not merely a guaranty
of collection) the prompt payment in full of all of the Obligations as and when
the respective parts thereof become due and payable. If the Obligations, or any
part thereof, shall not be paid in full when due and payable, Lender, in each
case, shall have the right to proceed directly against Guarantor under this
Agreement to collect the payment in full of the Obligations, regardless of
whether or not Lender shall have theretofore proceeded or shall then be
proceeding against Borrower or any other Obligor or Collateral, if any, or any
of the foregoing, it being understood that Lender, in its sole discretion, may
proceed against any Obligor and any Collateral and may exercise each right,
power or privilege that Lender may then have, either simultaneously or
separately, and, in any event, at such time or times and as often and in such
order as Lender, in its

--------------------------------------------------------------------------------



sole discretion, may from time to time deem expedient to collect the payment in
full of the Obligations. Guarantor agrees that all payments made by Guarantor
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of any Taxes or Other Taxes, in accordance with
Section 3.2 of the Credit Agreement.

        4.    Payments Conditional.    Whenever Lender shall credit any payment
to the Obligations or any part thereof, whatever the source or form of payment,
the credit shall be conditional as to Guarantor unless and until the payment
shall be final and valid as to all the world. Without limiting the generality of
the foregoing, Guarantor agrees that, if any check or other instrument so
applied shall be dishonored by the drawer or any party thereto, or if any
proceeds of Collateral or payment so applied shall thereafter be recovered by
any trustee in bankruptcy or any other Person, Lender, in each case, may reverse
any entry relating thereto on its books and Guarantor shall remain liable
therefor, even if Lender may no longer have in its possession any instrument
evidencing the Obligations to which the payment in question was applied.

        5.    Guarantor's Obligations Absolute and Unconditional.    Regardless
of the duration of time, regardless of whether Borrower may from time to time
cease to be indebted to Lender and irrespective of any act, omission or course
of dealing whatever on the part of Lender, Guarantor's liabilities and other
obligations under this Agreement shall remain in full effect until the payment
in full of the Obligations. Without limiting the generality of the foregoing:

        5.1.    Lender Has No Duty To Make Advances.    Lender shall not at any
time be under any duty to Guarantor to grant any financial accommodation to
Borrower, notwithstanding the duty or commitment of Lender to Borrower for the
Commitment and the Loans provided for in the Credit Agreement, or to follow or
direct the application of the proceeds of any such financial accommodation;

        5.2.    Guarantor's Waiver of Notice, Presentment.    Guarantor waives
(a) notice of the granting of any Loan to Borrower or the incurring of any other
Indebtedness by Borrower or the terms and conditions thereof, (b) presentment,
demand for payment and notice of dishonor of the Obligations or any part
thereof, or any other Indebtedness incurred by Borrower to Lender, (c) notice of
any indulgence granted to any Obligor and (d) to the extent not prohibited by
law, any other notice to which Guarantor might, but for this waiver, be
entitled;

        5.3.    Lender's Rights Not Prejudiced by Action or Omission.    Lender,
in its sole discretion, may, without any prejudice to its rights under this
Agreement, at any time or times, without notice to or the consent of Guarantor,
(a) grant Borrower whatever financial accommodations that Lender may from time
to time deem advisable, even if Borrower might be in default in any respect and
even if those financial accommodations might not constitute Indebtedness the
payment of which is guaranteed hereunder, (b) assent to any renewal, extension,
consolidation or refinancing of the Obligations or any part thereof, (c) forbear
from demanding security, if Lender shall have the right to do so, (d) release
any Obligor or Collateral or assent to any exchange of Collateral, if any,
irrespective of the consideration, if any, received therefor, (e) grant any
waiver or consent or forbear from exercising any right, power or privilege that
Lender may have or acquire, (f) assent to any amendment, deletion, addition,
supplement or other modification in, to or of any writing evidencing or securing
any of the Obligations or pursuant to which any of the Obligations are created,
(g) grant any other indulgence to any Obligor, (h) accept any Collateral for, or
any other Obligor upon, the Obligations or any part thereof, and (i) fail,
neglect or omit in any way to realize upon any Collateral, to perfect any
security interest with respect to Collateral, or to protect the Obligations or
any part thereof or any Collateral therefor;

        5.4.    Liabilities Survive Guarantor's Dissolution.    Guarantor's
liabilities and other obligations under this Agreement shall survive any
dissolution of Guarantor; and

2

--------------------------------------------------------------------------------



        5.5.    Liabilities Absolute and Unconditional.    Guarantor's
liabilities and other obligations under this Agreement shall be absolute and
unconditional irrespective of any lack of validity or enforceability of the
Credit Agreement, any Note, any Loan Document or any other agreement, instrument
or document evidencing the Loans or related thereto, the existence of any claim,
set-off or other rights that Guarantor may have against Borrower or any other
Person, or any other defense available to Guarantor in respect of this Agreement
(other than the payment in full of the Obligations).

        6.    Representations and Warranties.    Guarantor represents and
warrants that (a) Guarantor is a duly organized and validly existing
corporation, in good standing under the laws of the state of its incorporation
(as referenced in the first paragraph of this Agreement), and is qualified to do
business in each state where a failure to so qualify would have a material
adverse effect on Guarantor; (b) Guarantor has legal power and right to execute
and deliver this Agreement and to perform and observe the provisions hereof;
(c) the officers executing and delivering this Agreement on behalf of Guarantor
have been duly authorized to do so, and this Agreement, when executed, is legal
and binding upon Guarantor in every respect; (d) except for matters described or
referenced in the Credit Agreement or any Schedule thereto, no litigation or
proceeding is pending or threatened against Guarantor before any court or any
administrative agency that is reasonably expected to have a material adverse
effect on Guarantor; (e) Guarantor has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Guarantor
has incurred to Lender; (f) Guarantor is not insolvent, as defined in any
applicable state or federal statute, nor will Guarantor be rendered insolvent by
the execution and delivery of this Agreement to Lender; (g) Guarantor is not
engaged or about to engage in any business or transaction for which the assets
retained by Guarantor are or will be an unreasonably small amount of capital,
taking into consideration the obligations to Lender incurred hereunder; and
(h) Guarantor does not intend to, nor does Guarantor reasonably believe that
Guarantor will, incur debts beyond Guarantor's ability to pay such debts as they
mature.

        7.    Event of Default; Disability of Obligor.    Without limiting the
generality of any of the other provisions hereof, Guarantor specifically agrees
that upon the occurrence and during the continuance of an Event of Default,
Lender, in its sole discretion (but subject to the terms of the Credit
Agreement), may declare the unpaid principal balance of and accrued interest on
the Obligations to be forthwith due and payable in full without notice. Upon the
occurrence of certain Events of Default, the unpaid principal balance of and
accrued interest on the Obligations will become due and payable without any
action by Lender. Upon the occurrence of any of the events enumerated in the
immediately preceding sentences, Guarantor shall, upon Lender's demand, whenever
made, pay to Lender an amount equal to the then unpaid principal balance of and
accrued interest on the Obligations.

        8.    Waiver of Guarantor's Rights Against Borrower and
Collateral.    To the extent permitted by law, Guarantor hereby waives any claim
or other right that Guarantor might now have or hereafter acquire against
Borrower or any other Obligor that arises from the existence or performance of
Guarantor's liabilities or other obligations under this Agreement, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, and any right to participate in any claim or
remedy of Lender against Borrower or any Collateral that Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, until such time as the Commitment has
been terminated and the Obligations have been repaid in full.

        9.    Maximum Liability of Guarantor.    Anything in this Agreement to
the contrary notwithstanding, in no event shall the amount of Guarantor's
liability hereunder exceed the maximum amount that (after giving effect to the
incurring of the obligations hereunder and to any rights to contribution of
Guarantor from other affiliates of Borrower) would not render the rights to
payment of Lender hereunder void, voidable or avoidable under any applicable
fraudulent transfer law.

3

--------------------------------------------------------------------------------



        10.    Stay of Acceleration.    In the event that acceleration of the
time for payment of any of the Obligations is stayed, upon the insolvency,
bankruptcy or reorganization of Borrower, any Obligor, or any other Person, or
otherwise, all such amounts shall nonetheless be payable by Guarantor
immediately upon demand by Lender, to the extent not prohibited by law.

        11.    Notice.    All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to Guarantor,
mailed or delivered to it, addressed to it at the address specified on the
signature page of this Agreement, if to Lender, mailed or delivered to it,
addressed to the address of Lender specified on the signature pages of the
Credit Agreement, or, as to each party, at such other address as shall be
designated by such party in written notice to each of the other parties. All
notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered or two Business
Days after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that notices pursuant to any of the provisions
hereof shall not be effective until received.

        12.    Successors and Assigns.    This Agreement shall bind Guarantor
and Guarantor's successors and assigns and shall inure to the benefit of Lender
and its successors and assigns, including (without limitation) each holder of
any Note evidencing any of the Obligations.

        13.    Invalidity.    If, at any time, one or more provisions of this
Agreement is or becomes invalid, illegal or unenforceable in whole or in part,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

        14.    Entire Agreement.    This Agreement constitutes the final written
expression of all of the terms of this Agreement, is a complete and exclusive
statement of those terms and supersedes all oral representations, negotiations
and prior writings, if any, with respect to the subject matter hereof.

        15.    Relationship of Parties; Setoffs.    The relationship between
Guarantor and Lender with respect to this Agreement is and shall be solely that
of debtor and creditor, respectively, and Lender shall have no fiduciary
obligation toward Guarantor with respect to this Agreement or the transactions
contemplated hereby. If and to the extent any payment is not made when due
hereunder, Lender may setoff and charge from time to time any amount so due
against any and all of Guarantor's accounts or deposits with Lender.

        16.    Headings; Execution.    The headings and subheadings used herein
are for convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile
signature, which, when so executed and delivered, shall be deemed to be an
original.

        17.    Governing Law; Submission to Jurisdiction.    The provisions of
this Agreement and the respective rights and duties of Guarantor and Lender
hereunder shall be governed by and construed in accordance with Ohio law,
without regard to principles of conflict of laws. Guarantor hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, any Loan Document or any Related Writing, and
Guarantor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Guarantor, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any such action or proceeding in any such court
as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Guarantor agrees that a final, nonappealable judgment
in any such action or proceeding in any state or federal court in the State of
Ohio shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

[Remainder of page intentionally left blank.]

4

--------------------------------------------------------------------------------



        JURY TRIAL WAIVER.    GUARANTOR, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG LENDER, BORROWER AND GUARANTOR,
OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO.

        IN WITNESS WHEREOF, the undersigned has executed and delivered this
Guaranty of Payment as of the date first set forth above.

Address: 14145 Danielson Street, Suite B   ALDILA GOLF CORP.   Poway, CA 92064  
      Attn: Chief Financial Officer   By: Peter R. Mathewson

--------------------------------------------------------------------------------

Peter R. Mathewson
President

Signature Page to
Guaranty of Payment

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



GUARANTY OF PAYMENT
